                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

KENNETH ALEXANDER ROSS,
                                                             OPINION AND ORDER
                     Plaintiff,
       v.                                                          18-cv-430-bbc

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

                     Defendant.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

       Plaintiff Kenneth Ross is seeking review of a final decision by defendant Nancy A.

Berryhill, Acting Commissioner of Social Security, denying his claim for disability insurance

benefits under the Social Security Act and finding him capable of limited light level work.

42 U.S.C. § 405(g).      Plaintiff seeks remand of that decision, contending that the

administrative law judge who decided the case did not give adequate reasons for rejecting the

opinions of plaintiff’s treating physician and failed to consider his borderline age category

when applying the agency’s Medical Vocational Guidelines. For the reasons explained

below, I am remanding this case for further consideration of plaintiff’s borderline age

category. On remand, the administrative law judge also should take care to consider all of

the limitations assessed by plaintiff’s treating physician, including any related to nonsevere

impairments, and provide reasons for the weight she attributes to them.

       The following facts are drawn from the administrative record (AR).




                                           FACTS

                                       A. Background
       Plaintiff Kenneth Ross was born on November 26, 1959, making him 54 years old

when he applied for benefits on May 20, 2014 and on his last insured date, September 30,

2014. AR 14-16. Plaintiff contends that he became disabled on October 20, 2011.

However, he did not receive any medical care until April 3, 2014, when he was hospitalized

for a left tibia and fibula fracture after he slipped on a rug in his home. AR 16-17, 19, 36.

       In October 2011, plaintiff was laid off from his seasonal employment with Fleming

Marine Construction, for which he installed and repaired seawalls. AR 36-37. He has been

unemployed since that time but does some work on the property where he lives in exchange

for room and board. AR 39, 42-45.




                              B. Relevant Medical Treatment

       On April 18, 2014, orthopedic surgeon Dr. Hugh Bogumill performed surgery on

plaintiff for intramedullary rodding of the left tibia. AR 19 (citing AR 287 and 291). Dr.

Bogumill continued to treat plaintiff for the next two and a half years.

       At a post-surgery followup visit on April 28, 2014, plaintiff reported that he was

doing “okay” but had some discomfort around his ankle area. AR 264. He also complained

that he has right shoulder pain from a past clavicle fracture while reaching or trying to lift

overhead. Dr. Bogumill observed that plaintiff had crepitance (popping or cracking) with

shoulder motion and 160 degrees of flexion and abduction. He suspected that plaintiff had

rotator cuff impingement but noted that he would evaluate plaintiff further and have x-rays

taken after plaintiff was off crutches. AR 265.



                                              2
       On May 28, 2014, plaintiff reported that he was having shoulder pain with any

reaching and some stiffness and swelling in his foot. However, he stated that he thought he

could start walking on his left leg.     AR 261.     At this visit, Dr. Bogumill diagnosed

Dupuyten’s contracture (a hand deformity pulling the finger into a bent position) in

plaintiff’s right ring finger, but noted that the condition was not causing plaintiff any

functional problems. Again, Dr. Bogumill stated that he would consider treatment for

plaintiff’s shoulder and hand after plaintiff was off crutches. AR 262.

       On June 27, 2014, plaintiff reported that he had discomfort in his calf and some

swelling and was not wearing his brace or putting any weight on his leg. AR 301-02. Dr.

Bogumill observed some but not excessive residual swelling in plaintiff’s lower leg and foot

and tenderness in his fibular shaft. X-rays also showed that plaintiff’s fibula fracture showed

no signs of healing over past 90 days. Dr. Bogumill stated that he advised plaintiff that

fractures in this area are notorious for delayed unions and nonunions because of the

watershed nature of the blood flow. He also explained that chronic tobacco use and diabetes

delays healing. AR 302.

       At Dr. Bogumill’s recommendation, plaintiff began physical therapy on September

22, 2014. AR 427-30. Although he had very limited tolerance for weight-bearing activities

at that time, his walking ability had progressed by September 29, 2014, when he reported

wearing a walking boot while mowing his lawn and using just one crutch on occasion. AR

431. On October 6, 2014 (soon after the expiration of his date last insured), plaintiff

reported that his leg was getting better each time he went to therapy and that he had been



                                              3
walking a lot with two crutches when the weather was good. AR 435. By the middle to end

of October 2014, plaintiff reported that although he had ankle and foot pain, he could walk

around his home without crutches. AR 320, 461. On November 14, 2014, plaintiff stated

that he was able to snowplow his driveway and had been using only one or no crutch for

weeks. AR 467. In early December 2014, plaintiff reported being able to tolerate “much

more” activity without pain and only using one crutch for long-distance walking or climbing

stairs. He was 75 percent weight-bearing on the left side. AR 324, 472, 484, 486. Plaintiff

was discharged from therapy on December 29, 2014. At that time he reported that his knee

was the most limiting factor for his activity and that he had not been using crutches and

could be “pretty active” all day and then be really sore the next day. AR 494. Although

plaintiff was rated as having moderate difficulty with his usual activities, squatting and

walking one mile, he had no difficulty sitting for one hour and only a little bit of difficulty

walking between rooms, performing light activities, walking two blocks and standing for one

hour. AR 494-95.

       During his appointments with Dr. Bogumill in January and February 2015, plaintiff

complained of knee pain that hurt when he walked, knelt or squatted. In February 2015,

plaintiff also reported some discomfort in his shoulder that became worse with reaching

overhead.    Dr. Bogumill noted that plaintiff’s surgical repair was healing well and

recommended that he should continue exercising and walking and be off pain medication.

He ordered a magnetic resonance imaging study of plaintiff’s left knee, which showed some

degenerative changes but no definite tear. Dr. Bogumill concluded that plaintiff’s tibia and



                                              4
fibula were healed and that his knee pain was tendinosis that could be treated with a

cortisone injection and should improve with increased activity. He planned to observe

plaintiff’s shoulder and Dupuytren’s contracture. AR 327-31.

       On October 22, 2015, a physician’s assistant noted that plaintiff could walk two

flights of stairs and four city blocks at a normal rate, and on examination, he had a normal

gait and no musculoskeletal complaints. AR 332-33. Although Dr. Bogumill performed

hand surgery on plaintiff in November 2015 to release his Dupuytren’s contracture and

continued to treat plaintiff’s hand for a few months, there are no further treatment records

concerning plaintiff’s shoulder, knee or leg. AR 333-54, 519-83.




                                C. Dr. Bogumill’s Opinions

1. August 7, 2014 physical capacities evaluation

       Dr. Bogumill diagnosed a left distal tibial proximal fibula fracture with calf, ankle and

foot pain, stiffness, knee and ankle swelling and inability to bear weight without pain. AR

306. Plaintiff’s left leg fracture required him to use a fracture boot on the left leg and

crutches to move about. Dr. Bogumill assessed the following limitations:

       •   plaintiff’s symptoms “often” would be severe enough to interfere with the
           attention and concentration needed to perform simple work-related tasks;

       •   sitting for eight hours, standing for one hour and not walking at all during
           an eight-hour day;

       •   change positions every hour;

       •   unscheduled breaks as often as every hour during an eight-hour workday
           to elevate his legs to decrease swelling;


                                               5
       •   no lifting, carrying, squatting, kneeling, crawling, climbing, using a ladder,
           working on uneven surfaces, unprotected heights or being around moving
           machinery;

       •   occasional bending or reaching above shoulder level;

       •   a moderate restriction in driving automotive equipment; and

       •   a mild restriction of activities involving exposure to marked changes in
           temperature and humidity, dust, fumes and gases.

AR 306-09.




2. September 4, 2014 physical capacities evaluation

       Dr. Bogumill noted that plaintiff had left leg pain and swelling, was unable to walk

without crutches and experienced weakness and stiffness in his left knee and ankle. AR 310.

He assessed the following limitations, which were more restrictive than those he had assessed

the previous month and included additional limitations related to plaintiff’s shoulder and

hand problems:

       •   plaintiff’s symptoms “constantly” would be severe enough to interfere with
           the attention and concentration needed to perform simple work-related
           tasks;

       •   simple work-related tasks because of symptoms and side effects of his
           medications, including drowsiness, decreased concentration and altered
           reflex time;

       •   sitting for two hours and no walking or standing in an eight-hour workday;

       •   elevating his left leg while sitting to control swelling and pain;

       •   changing from a sitting position and reposition left leg elevation every half
           hour;


                                               6
       •   limited repetitive reaching, handling and fingering;

       •   simple grasping and fine manipulation with the right hand for 25 percent of the

           day;

       •   total restrictions on the following: pushing, pulling, foot controls and
           repetitive movements with the left foot, lifting, carrying, squatting,
           crawling, climbing, reaching or working with right arm away from side,
           reaching above chest height or shoulder level, using stairs or ladders,
           unprotected heights, uneven surfaces, moving machinery and exposure to
           marked changes in temperature and humidity;

       •   occasional bending; and

       •   moderate restriction in driving automotive equipment.

AR 310-13.

       Dr. Bogumill stated that the above limitations had been in effect since plaintiff’s leg

injury in April 2014, and that the August 2014 report considered only plaintiff’s leg injury

and not all of plaintiff’s “problems.” AR 313. Dr. Bogumill also stated that plaintiff was

“100% disabled” from working as a carpenter. Id.




3. February 13, 2017 statement

       Three years after he had treated plaintiff, Dr. Bogumill completed a form entitled

“treating source statement,” in which he identified the following limitations for plaintiff:

       •   plaintiff’s symptoms would likely be severe enough to interfere with
           attention and concentration needed to perform even simple work-related
           tasks for 25% of the workday and would likely cause him to be absent
           from work 4 or more days per month;




                                              7
      •   lift and carry 10 pounds occasionally, 20 pounds rarely, no amount of
          weight frequently and never lift or carry more than 50 pounds;

      •   stand two hours, walk one hour and sit eight hours in an eight-hour
          workday with the option to sit and stand at will;

      •   use of a cane or other assistive device to ambulate effectively and could
          walk only 10 feet without the cane;

      •   no work around unprotected heights, climbing ladders and scaffolds,
          kneeling, crouching, crawling or reaching overhead with right arm and
          hand;

      •   rarely push and pull with right arm and hand, use left foot to operate foot
          controls, climb stairs and ramps, balance, reach in all directions with right
          arm and hand and work around extreme cold;

      •   occasional stooping, rotating head and neck, reaching with left arm and
          hand and working around moving mechanical parts and extreme heat;

      •   frequent use right foot for foot controls, operation of vehicle and work
          around vibrations and handling, fingering, feeling, pushing and pulling
          with both arms and hands; and

      •   continuous work around humidity, wetness, dust, odors, fumes and
          pulmonary irritants.

AR 362-65.

      Dr. Bogumill stated that plaintiff’s “previous” scan (presumably from 2014) showed

incomplete healing of his fracture and a magnetic resonance imaging study of his knee

(presumably from January 2015) showed chronic patella tendonitis. AR 364. He also noted

that plaintiff had weakness and limited range of motion and strength in his left knee and

ankle and his right shoulder and wrist. AR 364-65.




                                B. Administrative Hearing


                                              8
       On February 28, 2017, Administrative Law Judge Diane Davis held an administrative

hearing at which plaintiff and a vocational expert testified. AR 31. Plaintiff testified that

his knee never really healed but he had not gotten a cortisone injection or other treatment

for it. He also testified that he never sought treatment for his right shoulder. AR 39-40.

Plaintiff stated that his left leg is weak and still hurts. If he is on his feet more than three

or four hours a day, it stays sore for a day or two. Sometimes he can walk up and down

stairs but other times he favors his leg. He feels most sore when he walks or is on his feet

four or five hours a day. AR 40-41.

       Plaintiff testified that he goes boating twice a month, goes fishing and can drive for

up to four hours at a time if he stretched for a bit. AR 41-42, 47-48. On the property where

he lives, he mows the grass (of which there is a lot) with a riding mower once a week and

does handyman, yard and snow removal work about three to four hours a day, three days

a week. AR 41-45.




                                 C. Administrative Decision

       The administrative law judge issued a written decision on May 2, 2017, finding that

plaintiff was severely impaired by a fracture of the left tibia and fibula. She found that his

osteoarthritis of the right shoulder and DuPuyten’s contracture of the right finger were

“nonsevere.” AR 17. She found also that plaintiff retained the residual functional capacity

to perform light work limited by occasional kneeling, crouching, crawling and climbing and

avoiding concentrated exposure to unprotected heights. AR 18.            In reaching this



                                               9
decision, the administrative law judge gave little weight to the state agency physicians, who

stated that plaintiff was capable of medium level work with manipulative limitations,

because she believed that plaintiff had more restrictive limitations resulting from residual

pain and soreness from his leg fractures. AR 20. The administrative law judge also gave

little weight to the opinions of Dr. Bogumill for the following stated reasons:

       •   The August 7, 2014 opinion limiting plaintiff to sedentary work with
           postural limitations was made only four months after plaintiff’s surgery.
           Further, Dr. Bogumill specifically noted that plaintiff’s fractures would
           take a while to heal given their location and plaintiff’s tobacco use. AR 20
           (citing AR 302).

       •   The September 2014 opinion addressed only plaintiff’s past work as a
           carpenter and did not make a finding of 100 percent disability for all work.
           AR 20.

       •   The February 13, 2017 opinion was issued well after plaintiff’s date last
           insured and assessed limitations related to plaintiff’s upper extremity
           impairments, which the administrative law judge found “not severe
           through the date last insured” and “not supported by the record.” AR 20-
           21.

       •   Plaintiff’s daily activities and hobbies undermine his alleged disabling
           symptoms, including boating twice a month, fishing and handyman work
           around the property where he lives (snow removal, lawn mowing and other
           jobs). AR 21.

       •   The medical record and plaintiff’s treatment regimen showed that plaintiff
           was able to sustain greater capacity than Dr. Bogumill’s limitations suggest.
           Id.

       The administrative law judge found that plaintiff could not perform his past work as

a carpenter and construction worker. AR 21. She also noted that because plaintiff was 54

years old (or an individual “closely approaching advanced age”) on his last insured date, the

Medical Vocational Guidelines supported a finding of “not disabled” and did not require a


                                              10
determination whether plaintiff has transferable job skills. Id. Relying on the testimony of

a vocational expert who testified in response to a hypothetical question based on plaintiff’s

residual functional capacity assessment, the administrative law judge found that jobs existed

in significant numbers in the national economy that plaintiff could perform, including

cashier II, cleaner or housekeeper and photocopy machine operator. AR 22.




                                          OPINION

       In reviewing an administrative law judge’s decision, I must determine whether the

decision is supported by “substantial evidence,” meaning “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Moon v. Colvin, 763

F.3d 718, 721 (7th Cir. 2014) (citations omitted). This deferential standard of review

       does not mean that we scour the record for supportive evidence or rack our
       brains for reasons to uphold the ALJ’s decision. Rather, the administrative law
       judge must identify the relevant evidence and build a ‘logical bridge’ between
       that evidence and the ultimate determination.

Id. See also Villano v. Astrue, 556 F.3d 558, 562 (7th Cir. 2009) (administrative law judge

need not discuss every piece of evidence but “must build a logical bridge from evidence to

conclusion”); Briscoe ex rel. Taylor v. Barnhart, 425 F.3d 345, 351 (7th Cir. 2005) (“[T]he

ALJ must . . . explain his analysis of the evidence with enough detail and clarity to permit

meaningful appellate review.”).

       Plaintiff contends that the administrative law judge erred in two respects: (1) not

providing adequate reasons for rejecting the opinions of his treating physician; and (2) failing

to properly consider his age category as borderline in applying the Medical Vocational


                                              11
Guidelines. Because I find plaintiff’s arguments regarding his borderline age category to be

dispositive, I will address that issue first and then address the administrative law judge’s

analysis of the treating physician opinions.




                                A. Borderline Age Category

       The agency classifies claimants who are 50 to 54 years old as individuals “closely

approaching advanced age” and claimants who are 55 years old and older as individuals “of

advanced age.” 20 C.F.R. § 404, Subpt. P, App. 2. The distinction is important. For a

claimant with a light work residual functional capacity in the “advanced age” category, the

Medical-Vocational Guidelines direct a finding of “disabled” if the claimant does not have

transferable skills. Rule 202.02. 20 C.F.R. § 404, Subpt. P, App. 2, Rule 202.02. In this

case, the administrative law judge determined that it was unnecessary to determine whether

plaintiff had transferrable skills because he was only 54 years old on his last insured date.

Although the administrative law judge is technically correct, plaintiff criticizes her for

mechanically applying the age classifications in his case when he was only two months shy

of his 55th birthday on his last insured date.

       In support of his argument, plaintiff cites 20 C.F.R. § 404.1563(b), which specifies

that age categories will not be applied mechanically in “borderline situations” when a

claimant is within a few days or a few months of a higher age category that would require a

finding of disability.   Heckler v. Campbell, 461 U.S. 458, 462 n.5 (1983).           Section

404.1563(b) further states that “we will consider whether to use the older age category after



                                               12
evaluating the overall impact of all the factors of your case.” In addition, although neither

has been found to be legally binding in this circuit, the agency’s Program Operations Manual

System (POMS) DI 25015.006(E) and Hearing, Appeals and Litigation Law Manual

(HALLEX) HALLEX I-2-2-42 identify the following factors as relevant to determining

whether the claimant has additional “vocational adversities”: (1) how close the claimant is

to the next higher age category; (2) whether the claimant has a limited education (11th grade

or less); (3) whether the claimant’s past work was many years ago or was limited to an

isolated industry such as forestry, fishing or mining; and (4) whether the claimant has residual

functional capacity limitations that adversely affect, but do not significantly erode, his

occupational base. POMS DI 25015.006(G) and HALLEX I-2-2-42(C)(5) also specifically

instruct administrative law judges to explain how they considered a claimant’s borderline age

and note any factors that they considered. (Although the Commissioner argues that HALLEX

II-5-3-2 requires the claimant to plead harm in challenging an administrative law judge’s

failure to discuss a borderline age situation, that section of the manual was removed on

March 25, 2016 and replaced with HALLEX I-2-2-42, so it is not applicable to the 2017

administrative decision in this case.)

       The Court of Appeals for the Seventh Circuit has not discussed borderline age

situations in any detail or identified what duty an administrative law judge has to articulate

her consideration of an older age category. Other federal circuit courts have reached differing

conclusions with respect to the issue, but most have stated that some discussion or

recognition of a borderline age situation is warranted to insure that the administrative



                                              13
decision is supported by substantial evidence. Phillips v. Astrue, 671 F.3d 699, 704-06 (8th

Cir. 2012) (reviewing case law and concluding that although detailed findings are not

necessary, there must be some showing that application of higher age category was

considered, particularly in cases in which there is additional evidence of vocational adversity);

Lockwood v. Commissioner of Social Security, 616 F.3d 1068 (9th Cir. 2010)

(administrative law judge satisfied requirement to consider older age category as shown by

mention of claimant’s date of birth, age category and citation to § 404.1563); Bowie v.

Commissioner of Social Security, 539 F.3d 395, 399-401 (6th Cir. 2008) (Section § 1563(b)

“does not impose on ALJs a per se procedural requirement to address borderline age

categorization in every borderline case,” but “lack of an explanation may . . . mean that the

ALJ’s ultimate decision is not supported by sufficient evidence,” particularly if there are

additional vocational adversities); Daniels v. Apfel, 154 F.3d 1129, 1136 (10th Cir. 1998)

(remanding for further consideration of age category because “[l]ike any factual issue, a

finding regarding the appropriate age category in which to place a claimant must be supported

by substantial evidence”); Kane v. Heckler, 776 F.2d 1130 (3d Cir. 1985) (remanding for

consideration of age category in borderline situation because administrative law judge failed

to address § 404.1563).      Further, district courts in this circuit generally require some

explanation of the administrative law judge’s thought process with respect to applying an age

category in a borderline case. E.g., Figueroa v. Astrue, 848 F. Supp. 2d 894, 900 (N.D. Ill.

2012) (“[W]ithout some minimal explanation of how a choice has been made, it would seem

difficult if not impossible for there to be meaningful review of the age category



                                               14
determination.”); Young v. Barnhart, 287 F. Supp. 2d 905, (N.D. Ill. 2003); McKay v.

Colvin, 2016 WL 6432582, at *5 (N.D. Ill. Oct. 31, 2016); Pelech v. Colvin, 2016 WL

727208, at *7 (N.D. Ill. Feb. 22, 2016); Anderson v. Astrue, 2011 WL 2416265, at *11

(N.D. Ill. June 13, 2011).

       As plaintiff points out, the administrative law judge in this case failed to mention

plaintiff’s borderline age situation, cite the applicable regulation or analyze any of the

relevant factors. In addition, there is at least some evidence of vocational adversity in this

case because plaintiff has a limited education (10th grade) and had not worked since October

2011. AR 21, 203. Although the Commissioner points out that plaintiff has a commercial

driver’s license, she has not cited any authority to support her contention that such a skill

means that plaintiff does not have “limited education” as that term is used in § 404.1563(b).




       Accordingly, I cannot conclude that the administrative law judge committed harmless

error in failing to consider whether the “advanced age” category should apply to plaintiff and

am remanding this case for further consideration of plaintiff’s borderline age situation. On

remand, the administrative law judge should take care to follow agency regulations and

guidance addressing this issue, explain how she applied the chosen age category and discuss

the specific factor(s) she considered.




                                 B. Dr. Bogumill’s Opinions




                                             15
        Under the law applicable at the time of plaintiff’s hearing, treating physician opinions

are entitled to controlling weight if they are supported by objective medical evidence and

consistent with other substantial evidence in the record. 20 C.F.R. § 404.1527(c)(2); Roddy

v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013). Although an administrative law judge is not

required to give a treating physician’s opinion controlling weight, he is required to provide

a sound explanation for rejecting it. Id.; Hall ex re. Hall v. Astrue, 489 Fed. Appx. 956, 958

(7th Cir. 2012) (“An ALJ can give less weight to a doctor’s opinion if it is internally

inconsistent or inconsistent with the other substantial evidence in the record as long as she

articulates her reasons for giving the opinion less weight.”). Further, “[i]f an ALJ does not

give a treating physician’s opinion controlling weight, the regulations require the ALJ to

consider the length, nature, and extent of the treatment relationship, frequency of

examination, the physician’s specialty, the types of tests performed, and the consistency and

supportability of the physician’s opinion.” Moss v. Astrue, 555 F.3d 556, 561 (7th Cir.

2009) (citing “checklist” of factors in 20 C.F.R. § 404.1527).

        Plaintiff contends that the administrative law judge gave insufficient reasons for

giving little weight to Dr. Bogumill’s three opinions and failed to consider the checklist

factors. He points out that many of the limitations Dr. Bogumill assessed—especially those

related to standing and walking—would have resulted in no more than a limited, sedentary

residual functional capacity assessment, which would have precluded him from working.

        As an initial matter, I note that although an administrative law judge is supposed to

consider all of the factors in 20 C.F.R. § 404.1527(c), she does not need to discuss each one



                                              16
expressly in her opinion, so long as she otherwise explains why the treating physician opinion

is inconsistent with the record.      Elder v. Astrue, 529 F.3d 408, 416 (7th Cir. 2008)

(administrative law judge need only “minimally articulate” her reasons for crediting or

rejecting treating physician opinion); Schreiber v. Colvin, 519 Fed. Appx. 951, 959 (7th Cir.

2013) (rejecting claimant’s argument that administrative law judge erred by not specifically

addressing each factor); Henke v. Astrue, 498 Fed. Appx. 636, 640 n. 3 (7th Cir. 2012) (“The

ALJ did not explicitly weigh every factor [in 20 C.F.R. § 404.1527] while discussing her

decision to reject [the treating physician’s] reports, but she did note the lack of medical

evidence supporting [the treating physician’s] opinion . . . and its inconsistency with the rest

of the record. . . .This is enough”). In this case, it is clear from the administrative law judge’s

written opinion that she was aware of and considered Dr. Bogumill’s past treatment of

plaintiff, his speciality, the tests he performed and whether his observations were consistent

with the medical evidence and plaintiff’s activities. Schreiber, 519 Fed. Appx. at 959 (noting

same).

         The administrative law judge found Dr. Bogumill’s August 2014 opinion unhelpful

because it was issued only four months after plaintiff’s surgery, from which he was recovering

slowly. Plaintiff says little to challenge this rationale, stating only that the administrative law

judge failed to provide any “legal basis” for relying on plaintiff’s tobacco use as a reason for

rejecting the limitations assessed by Dr. Bogumill. Although the administrative law judge

“must not succumb to the temptation to play doctor and make their own independent

medical findings,” Rohan v. Chater, 98 F.3d 966, 970 (7th Cir. 1996), she did not make an



                                                17
impermissible assumption about plaintiff’s tobacco use that was not based on substantial

evidence in the record.     Rather, the administrative law judge repeated Dr. Bogumill’s

statement that plaintiff’s chronic tobacco use was likely a factor in plaintiff’s delayed healing.




        The administrative law judge’s analysis of Dr. Bogumill’s September 2014 opinion

is more problematic. Although she was correct in noting that Dr. Bogumill had stated that

plaintiff was 100 percent disabled from work as a carpenter, she failed to acknowledge that

Dr. Bogumill assessed numerous detailed limitations related to plaintiff’s overall ability to

perform work activity, including limitations related to plaintiff’s nonsevere hand and shoulder

conditions. 20 C.F.R. § 404.1523 (“[W]e will consider the combined effect of all of your

impairments without regard to” severity.); Williams v. Colvin, 757 F.3d 610, 613 (7th Cir.

2014) (“[T]he combined effects of the applicant’s impairments must be considered, including

impairments that considered one by one are not disabling.”). Contrary to defendant’s

contention, plaintiff had complained about shoulder pain with reaching at several

appointments between April 2014 and February 2015. However, the administrative law

judge accurately summarized the entire medical record and reasonably concluded that

plaintiff did not remain as limited as Dr. Bogumill claimed in September 2014.                She

reasonably found that plaintiff’s leg fractures had fully healed and that his strength, pain and

ability to bear weight progressively improved by February 2015 (or 10 months after the date

of his injury), when Dr. Bogumill released him from care. Although plaintiff testified that his

left leg was weak and hurt and that he continued to have problems with his knee and



                                                18
shoulder, he did not receive any treatment for or assessment of those conditions after

February 2015. There also is evidence in the record that plaintiff was able to climb stairs,

walk and be on his feet for up to several hours a day. Finally, the administrative law judge

explained why she did not credit plaintiff’s subjective symptoms, and plaintiff has not

challenged this finding.

        Although Dr. Bogumill issued similar restrictions for plaintiff in February 2017, the

administrative law judge reasonably determined that they were not relevant because the

opinion post-dated the last insured period by over two years. In addition, Dr. Bogumill had

not treated plaintiff recently and relied on scans and tests performed a few years earlier.

        In sum, I am not convinced that the administrative law judge’s analysis of Dr.

Bogumill’s opinions provides a basis for remand in this case.         However, because I am

remanding the case on other grounds, the administrative law judge should take care to

consider all of the limitations assessed by plaintiff’s treating physician, including any related

to plaintiff’s nonsevere impairments, and support her findings with substantial evidence.




                                            ORDER

        IT IS ORDERED that the decision of defendant Nancy A. Berryhill, Acting

Commissioner of Social Security, denying plaintiff Kenneth Alexander Ross’s application for

disability benefits is REVERSED AND REMANDED under sentence four of 42 U.S.C. §




                                               19
405(g) for further proceedings consistent with this opinion. The clerk of court is directed to

enter judgment for plaintiff and close this case.

        Entered this 9th day of May, 2019.

                                           BY THE COURT:


                                           /s/
                                           _______________________
                                           BARBARA B. CRABB
                                           District Judge




                                              20
